                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

CAITLIN O’CONNOR,                                  )
                                                   )   Case No. 3:20-cv-00628
          Plaintiff,                               )
                                                   )   District Judge Richardson
v.                                                 )
                                                   )   Magistrate Judge Frensley
THE LAMPO GROUP, LLC,                              )
                                                   )   Jury Demand
          Defendant.                               )

                            DEFENDANT’S MOTION TO DISMISS
                       COUNT V OF PLAINTIFF’S AMENDED COMPLAINT

          Defendant, The Lampo Group, LLC, by and through the undersigned counsel and

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, moves the Court to dismiss

Count V of the Amended Complaint (Doc. #18) filed by Plaintiff, Caitlin O’Connor.

     I.       Introduction

          This is an employment case. Defendant employed Plaintiff as an Administrative Assistant

from February 22, 2016 to June 25, 2020. Defendant, a purveyor of biblically based educational

resources, prohibits employees from engaging in premarital sex. Plaintiff’s employment was

terminated for violating this rule.

          On July 20, 2020, Plaintiff filed her Complaint against Defendant (Doc. #1), claiming

that she was terminated in violation of the Tennessee Human Rights Act, T.C.A. §4-21-101, et

seq. (“THRA”), as well as the Family and Medical Leave Act of 1993, 29 U.S.C. §2601, et seq.

(“FMLA”), Tennessee Maternity Leave Act, T.C.A. §4-21-408, and Tennessee Disability Act,

T.C.A. §8-50-103, et seq.

          On February 10, 2021, Plaintiff filed her Amended Complaint against Defendant, adding

claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”),




     Case 3:20-cv-00628 Document 20 Filed 02/23/21 Page 1 of 10 PageID #: 90
and the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

            Now that all of Plaintiff’s claims are before the Court 1, Defendant moves to dismiss the

claims in Count V of Plaintiff’s Amended Complaint—that Defendant discriminated and

retaliated against Plaintiff based on religion, in violation of Title VII and the THRA, when it

terminated her employment for engaging in premarital sex.

      II.      Legal Standard

            The Court recently restated the legal standard for a motion to dismiss under Rule 12(b)(6)

in Hasting v. First Community Mortgage:

            “[T]he Court must take all of the factual allegations in the complaint as true.
            [Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)]. To survive a motion to dismiss, a
            complaint must contain sufficient factual matter, accepted as true, to state a claim
            to relief that is plausible on its face. Id. A claim has facial plausibility when the
            plaintiff pleads factual content that allows the court to draw the reasonable
            inference that the defendant is liable for the misconduct alleged. Id. Threadbare
            recitals of the elements of a cause of action, supported by mere conclusory
            statements, do not suffice. Id. When there are well-pleaded factual allegations, a
            court should assume their veracity and then determine whether they plausibly give
            rise to an entitlement to relief. Id. at 679. A legal conclusion, including one
            couched as a factual allegation, need not be accepted as true on a motion to
            dismiss, nor are mere recitations of the elements of a cause of action sufficient. Id.
            at 678; Fritz v. Charter Township of Comstock, 592 F.3d 718, 722 (6th Cir.
            2010); Abriq v. Hall, 295 F. Supp. 3d 874, 877 (M.D. Tenn. 2018) (citing Fritz).
            Moreover, factual allegations that are merely consistent with the defendant's
            liability do not satisfy the claimant's burden, as mere consistency does not
            establish plausibility of entitlement to relief even if it supports the possibility of
            relief. Iqbal, 556 U.S. at 678.

            In determining whether a complaint is sufficient under the standards of Iqbal and
            its predecessor and complementary case, Bell Atlantic Corp. v. Twombly, 550
            U.S. 544 , 127 S. Ct. 1955 , 167 L. Ed. 2d 929 (2007), it may be appropriate to
            ‘begin [the] analysis by identifying the allegations in the complaint that are not
            entitled to the assumption of truth.’ Iqbal, 556 U.S. at 680 . Identifying and
            setting aside such allegations is crucial, because they simply do not count toward
            the plaintiff's goal of showing plausibility of entitlement to relief. As suggested
            above, such allegations include ‘bare assertions,’ formulaic recitation of the


1
    The deadline for the parties to amend pleadings was February 5, 2021. (Doc. #12)

                                                      2

      Case 3:20-cv-00628 Document 20 Filed 02/23/21 Page 2 of 10 PageID #: 91
             elements, and ‘conclusory’ or ‘bald’ allegations. Id. at 681. The question is
             whether the remaining allegations — factual allegations, i.e., allegations of factual
             matter — plausibly suggest an entitlement to relief. Id. If not, the pleading fails to
             meet the standard of Fed. R. Civ. P. 8 and thus must be dismissed pursuant
             to Rule 12(b)(6). Id. at 683.”

2018 BL 410338 at *2-3 (M.D. Tenn. Nov. 6, 2018). 2

             Defendant has filed this motion under Rule 12(b)(6) because it has not yet

answered or asserted affirmative defenses to the claims in Count V of Plaintiff’s

Amended Complaint. Alternatively, if the Court finds it more appropriate, Defendant

asks for this motion to be considered under Rule 12(c). Either way, the legal standard is

the same. Id. at *2.

      III.      Background

             For purposes of a motion to dismiss under Rule 12(b)(6), the Court is required to accept

the truth of all of Plaintiff’s well-pleaded factual allegations. Here is an outline of those

allegations that are related to Count V of Plaintiff’s Amended Complaint and, therefore, relevant

to this motion:

                •   Defendant maintains a set of Core Values that govern employee conduct at and

                    away from work;

                •   One of Defendant’s Core Values is called Righteous Living;

                •   Defendant’s Righteous Living Core Value is based upon the company’s

                    interpretation of Judeo-Christian values;

                •   Defendant considers premarital sex to be a violation of Righteous Living;

                •   Plaintiff engaged in premarital sex;

                •   Defendant discovered that Plaintiff had engaged in premarital sex; and


2
    Defendant has attached a copy of this unpublished case as Exhibit 1.
                                                       3

      Case 3:20-cv-00628 Document 20 Filed 02/23/21 Page 3 of 10 PageID #: 92
             •   Defendant terminated Plaintiff’s employment for engaging in premarital sex.

(Amended Complaint at PageID #61, ¶¶ 16, 17, 18, 56, 58).

    IV.      Plaintiff’s Religious Discrimination and Retaliation Claims Should Be Dismissed

          Count V of Plaintiff’s Amended Complaint should be dismissed because she has not

stated a claim for religious discrimination or retaliation under Title VII or the THRA. 3

                 A. Religious Discrimination

          Plaintiff claims that Defendant discriminated against her, based on religion, when it

terminated her employment for engaging in premarital sex. 4 However, Title VII only prohibited

Defendant from terminating Plaintiff’s employment because of her sincerely held religious

beliefs. Pedreira v. Ky. Baptist Homes for Children, Inc., 579 F.3d 722, 727-28 (6th Cir. 2009).

          In Pedreira, an employee claimed that the termination of her employment, for being a

lesbian, constituted religious discrimination. Id. The employee alleged that she had lived openly

as a lesbian, contrary to her employer’s religious beliefs, and that her employment was

terminated because she did not share her employer’s religious belief that homosexuality is sinful.

Id. at 727-28. The Sixth Circuit dismissed the employee’s religious discrimination claim because

she had “not explained how [that constituted] discrimination based on religion.” Id. at 728

(emphasis in original). The employee had not alleged that her sexual orientation was premised



3
  The THRA is intended to execute the polices embodied in Title VII, so courts typically analyze
THRA and Title VII claims together using the Title VII framework and case law. See, e.g.,
Holland v. LG Elecs. U.S.A., Inc., 2021 BL 13148 at *4-5 (M.D. Tenn. Jan. 12, 2021) (copy
attached as Exhibit 2). Consistent with that approach, Defendant will analyze Plaintiff’s Title VII
and THRA claims together.
4
 The Court has recognized the confusion among litigants and even other courts over the
differences between religious discrimination claims and religious accommodation claims under
Title VII. See, e.g., EEOC v. Publix Super Mrkts., Inc., 2020 BL 317759 at *4 FN 5 (M.D. Tenn.
Aug. 20, 2020) (explaining the difference) (copy attached as Exhibit 3). Plaintiff characterizes
her claim in Count V as “religious discrimination”, so Defendant accepts that at face value.
                                                   4

    Case 3:20-cv-00628 Document 20 Filed 02/23/21 Page 4 of 10 PageID #: 93
upon her sincerely held religious beliefs, nor that her employment had been terminated for those

beliefs. Id. Termination for sexual orientation, alone, does not state a claim for religious

discrimination under Title VII. Id. at 728.

       Plaintiff’s allegations in the Amended Complaint are weaker than Pedreira. Plaintiff

acknowledges that Defendant terminated her employment for premarital sex. But premarital sex,

alone, cannot form the basis of a religious discrimination claim under Title VII just as sexual

orientation could not in Pedreira. Like the employee in Pedreira, Plaintiff does not allege that

her sincerely held religious beliefs required or otherwise motivated her to engage in premarital

sex. Nor does Plaintiff allege that Defendant terminated her employment because of her sincerely

held beliefs regarding premarital sex, rather than for simply engaging in the act itself.

       The standard for religious belief under Title VII helps explain why Plaintiff’s religious

discrimination claim fails. Title VII does not protect an employee’s purely secular preferences,

Publix Super Markets, Inc., 2020 BL 317759 at *10, or even loosely held moral or ethical

beliefs. See 29 C.F.R. §1605.1. Title VII only protects religious practices, including “moral or

ethical beliefs as to what is right and wrong which are sincerely held with the strength of

traditional religious views.” 29 C.F.R. §1605.1 (emphasis added). Plaintiff has not alleged

having a moral or ethical conviction regarding the rightness or necessity of premarital sex that

she sincerely holds with the same strength as traditional religious views. Again, Plaintiff really

does not say what she believes regarding premarital sex. The closest that she comes is in

Paragraph 58 of the Amended Complaint, when referencing “employees who do not strictly

adhere to Ramsey’s interpretation of ‘Judeo-Christian’ values for non-work related behavior.”

(emphasis added). Even if the Court infers that Plaintiff is including herself among those

employees and that “strictly adhere to” means “believe in” (instead of “comply with”), there are


                                                  5

    Case 3:20-cv-00628 Document 20 Filed 02/23/21 Page 5 of 10 PageID #: 94
still no allegations in the Amended Complaint that Defendant discriminated against Plaintiff

because of her religious beliefs regarding premarital sex rather than for simply engaging in the

act itself.

         Given Title VII’s threshold for religious belief and statutory and common law

exemptions to Title VII for various religious institutions, it is not surprising to find relatively few

cases on whether Title VII allows employers to prohibit premarital sex. However, federal courts

have consistently held that (i) premarital sex is not a protected activity under Title VII and (ii)

employer prohibitions against premarital sex are legal if they are enforced equally among men

and women. 5 See, e.g., Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1319-20 (11th

Cir. 2012); Cline v. Catholic Diocese of Toledo, 206 F.3d 651, 658 (6th Cir. 2000); Boyd v.

Harding Acad. Of Memphis, Inc., 88 F.3d 410, 413-415 (6th Cir. 1996); Richardson v. Northwest

Christian Univ., 242 F.Supp.3d 1132, 1149 (D. Or. 2017); Dias v. Archdiocese of Cincinnati,

2013 BL 23460 at *5 (S.D. Ohio Jan. 30, 2013) 6; Ganzy v. Allen Christian Sch., 995 F.Supp.340,

349 (E.D.N.Y. 1998) (“[R]estrictions on sexual activity, applied equally to males and females,

are not discriminatory.”). The Eleventh Circuit was particularly sweeping in Hamilton, declaring

that “Title VII does not protect any right to engage in premarital sex….” 680 F.3d 1316, 1319

(emphasis added). In that case, the court did not mention any of Title VII’s exemptions for

religious institutions and the defendant had waived the common law ministerial exemption.

         Ambrose v. R&L Carriers Corporation, et al, is the closet case to this one that Defendant




5
 In Count VI of the Amended Complaint, Plaintiff claims that Defendant’s prohibition against
premarital sex also discriminates against women. While Defendant denies Plaintiff’s sex
discrimination claim based on its equal enforcement of the premarital sex prohibition, we
acknowledge that it is better suited for dismissal at summary judgment.
6
    Defendant has attached a copy of this unpublished case as Exhibit 4.
                                                  6

      Case 3:20-cv-00628 Document 20 Filed 02/23/21 Page 6 of 10 PageID #: 95
has located in the Middle District of Tennessee. Report & Recommendation, 2008 BL 386227

(M.D. Tenn. July 31, 2008) (adopted in 2008 BL 176599 (M.D. Tenn. Aug. 22, 2008)). 7 In

Ambrose, an employee sued his employer for religious discrimination under Title VII after he

was terminated for having a “one-time sexual incident” with a co-worker, off-premises, on his

day off. 2008 BL 386227 at *1-3. The employee claimed that his employer fired him because the

employer considered him to be an adulterer and believed that his behavior was immoral. Id. The

employee claimed to hold a contrary moral view regarding his behavior, citing his Baptist faith.

Id. In dismissing the employee’s religious discrimination claim, this Court explained that the

employee “avers only that his ‘religious beliefs were violated’ because his employer’s view of

morality was not the same as his own. The facts that he does not believe his conduct is

‘immoral’, and that his employer apparently did so believe, simply do not support the conclusion

that [the employee] was terminated ‘because of [his] religion.’ Thus, [the employee] cannot state

a claim under Title VII.” Id. at *3. That is, in a nutshell, exactly what Plaintiff is trying to do

here.

         Defendant is mindful that prohibitions against premarital sex are not very common,

especially among private, for-profit employers, but they are not illegal. Employers are only

prohibited from making employment decisions for “impermissible, discriminatory reasons.”

Hartsel v. Keys, 87 F.3d 795, 801 (6th Cir. 1996). Otherwise, “[a]s a general rule, private

employers may lawfully subject their employees to morality requirements.” Richardson at 1149.

Indeed, a hallmark of at-will employment is an employer’s broad authority to terminate

employees, including for disagreements with their personal lifestyles. Id. (quoting McGanty v.

Staudenraus, 901 P.2d 841, 852 (Or. 1995)). “The law does not require employers to make



7
    Defendant has attached copies of these unpublished cases as Exhibits 5 and 6.
                                                   7

      Case 3:20-cv-00628 Document 20 Filed 02/23/21 Page 7 of 10 PageID #: 96
perfect decisions, nor forbid them from making decisions that others may disagree with.” Hartsel

at 801. And “courts refuse to sit in judgment as super-personnel departments overseeing

corporate decisions, even if some judges think the decisions to be mistaken or perplexing or

silly.” Brill v. Lante Corporation, 119 F.3d 1266, 1272 (7th Cir. 1997).

       That is the backdrop against which Title VII was created and exists. Private employers

can establish and enforce rules for employee conduct, religiously inspired or otherwise, that must

yield only (if at all) when they conflict with an employee’s sincerely held religious beliefs --not

because the employee chose not to follow the employer’s rule, not because the employee does

not believe that the conduct proscribed by the rule is as big of a deal as the employer, and not

because the employee simply disagrees with the rule. It is readily apparent from Plaintiff’s

Amended Complaint that she is challenging Defendant’s rule regarding premarital sex simply

because it is religiously inspired, which is not enough to state a claim for religious discrimination

under Title VII. If successful, Plaintiff would effectively subject private employers across the

United States to the Establishment Clause of the First Amendment to the U.S. Constitution. 8

That is not our law. Plaintiff’s religious discrimination claims in Count V of her Amended

Complaint should be dismissed.

               B. Religious Retaliation

       Defendant cannot discern any basis for Plaintiff’s religious-based Title VII and THRA

retaliation claims in Count V of the Amended Complaint. They exist only as a heading and are



8
  If this motion is denied, then when Defendant answers Plaintiff’s claims in Count V of the
Amended Complaint, Defendant plans to assert affirmative defenses under the First Amendment
of the U.S. Constitution and the Religious Freedom Restoration Act, 42 U.S.C. §2000bb, et seq.
Count V presents unique issues in this case that diverge considerably from Plaintiff’s other
claims in the Amended Complaint. That is Defendant’s primary reason in filing this motion to
dismiss now. Once Count V of Plaintiff’s Amended Complaint is dismissed, this becomes a
garden variety employment case that should be resolved very quickly and efficiently.
                                                 8

    Case 3:20-cv-00628 Document 20 Filed 02/23/21 Page 8 of 10 PageID #: 97
never referenced again in the Amended Complaint.

         Title VII prohibits retaliation against an employee “because [she] has opposed any

practice made an unlawful employment practice by [Title VII].” 42 U.S.C. §2000e-3. To state a

claim for Title VII retaliation, Plaintiff would have to allege that she (1) engaged in activity

protected under Title VII, (2) Defendant learned of her protected activity, (3) Defendant

subsequently took an adverse employment action against her, and (4) her protected activity was

the but-for cause of Defendant’s adverse employment action. See, e.g., Holder v. AT&T Services,

Inc., 2020 BL 417652 at *4-5 (M.D. Tenn. Oct. 28, 2020). 9

         Defendant cannot locate any factual allegations, or factual allegations from which

inferences could reasonably be made, that Plaintiff has engaged in any protected activity under

Title VII that is related to religion. Therefore, Plaintiff’s retaliation claims in Count V of her

Amended Complaint should also be dismissed.

                                               Respectfully submitted,


                                               /s/Daniel Crowell
                                               Leslie Sanders (TN #18973)
                                               Daniel Crowell (TN #31485)
                                               WEBB SANDERS PLLC
                                               611 Commerce Street
                                               Suite 3102
                                               Nashville, TN 37203
                                               Telephone: (615) 915-3300
                                               Fax: (866) 277-5494
                                               lsanders@webbsanderslaw.com
                                               dcrowell@webbsanderslaw.com

                                               Attorneys for Defendant




9
    Defendant has attached a copy of this unpublished case as Exhibit 7.
                                                   9

      Case 3:20-cv-00628 Document 20 Filed 02/23/21 Page 9 of 10 PageID #: 98
                               CERTIFICATE OF SERVICE

       I certify that, on February 23, 2021, I caused a copy of the foregoing document to be filed

through the Court’s CM/ECF system, which will automatically notify and send a copy of the

document to:

Heather Moore Collins
Anne Bennett Hunter
Ashley Shoemaker Walter
Collins & Hunter PLLC
heather@collinshunter.com
anne@collinshunter.com
ashley@collinshunter.com

Attorneys for Plaintiff



                                                            /s/Daniel Crowell
                                                            Daniel Crowell (TN #31485)
                                                            Attorney for Defendant




                                               10

   Case 3:20-cv-00628 Document 20 Filed 02/23/21 Page 10 of 10 PageID #: 99
